DETAILED ACTION
This action is in reply to an action filed July 22nd, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-21 are currently pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FR 19 08282, filed on July 22nd, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 22nd, 2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because FIG. 6 is in French and must be in English.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
the abstract is not in a single paragraph format but is in bullet point format,
the legal phrase “said” is used,
there is a single recitation of “Figure 6” randomly at the end and it should be removed,
the abstract does not mention the use of “related computer program” as referenced in the title of the application.
Correction is required.  See MPEP § 608.01(b).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“acquisition module” in claim 20,
“determining module” in claim 20,
“generating module” in claim 20.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
These claim limitations are interpreted as being computer-implemented means-plus-function limitations, which as stated in the MPEP 2181(II)(B): “the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239… To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239. In this instance, the structure corresponding to a 35 U.S.C. 112(f)  claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239; Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340, 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999). The corresponding structure is not simply a general purpose computer by itself but the special purpose computer as programmed to perform the disclosed algorithm… Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340-41, 86 USPQ2d at 1623. In addition, merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06.” There is no corresponding algorithm for the “acquisition module”, “determination module”, or the “generation module” disclosed by the specification.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 20 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. The limitations at issue are the “acquisition module”, “determination module”, or the “generation module” which lack the corresponding description/algorithms for the 112(f) claim interpretations.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “acquisition module”, “determination module”, or the “generation module” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. As these limitations are interpreted as computer-implemented means-plus-function limitations, these limitations require, as stated in the MPEP 2181(II)(B), “the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification.” Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitations will no longer be interpreted as limitations under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the functions recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 12, 15-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by De Mers;  Robert E (US Pub. No. 20090322753 A1), hereinafter De Mers.
Regarding claim 1, De Mers teaches [a] method for managing the display of a field map for an aircraft, the method being implemented by an electronic management device and comprising (De Mers: Para. 0020; "The mapping methods described herein may be applied to a variety of applications, such as automobile, marine, and aviation; however, an aviation environment is described herein as the exemplary embodiment and may include navigation from point to point or approach and landing at an airport. Various types of maps may be used, for example, road maps, terrain maps, aviation maps, and topographical maps"): acquiring a reference altitude of the aircraft, using a mode chosen from an automatic mode in which the reference altitude depends on a current altitude of the aircraft and a manual mode in which the reference altitude depends on an altitude value entered by a user via a reference altitude entry interface (De Mers: Para. 0034; "When selecting the aviation map when another type of map is being displayed, e.g., a road map, and if the zoom level of the displayed map is low (high magnification: few data points are illustrated), it is desirable that the zoom level of the selected map have a sufficient zoom level for the pilots to identify the location. A roadmap is more likely to show details when zoomed way in than the other types of map. One possible scenario is for the pilots to zoom in on the road map in order to locate a particular address. The pilots may want to differentiate objects that may be only tens of feet apart. This would be typical of a police helicopter. Upon finding the location of the house, the pilots may then switch back to the aviation map so that they can locate local radio beacons, landing sites, tall obstacles, etc. However, the current zoom level, while useful for a house location, could show no objects at all in the aviation mode (see FIG. 8). Aviation obstacles and beacons can be miles apart, and usually are. The pilot must now manually zoom out until the map displays enough objects for them to get their bearings, for example, FIG. 5, 6, or 7. The method described herein automates that manual process by automatically detecting that no objects will be present and zooming out to a useful level. Therefore, in accordance with the exemplary embodiment, a threshold of a number of data points is identified for each of the types of maps (terrain, topographical, aviation, road). When selecting that particular type of map, the zoom level is displayed that exceeds but is closest to that threshold (within the pilot's cognitive ability)."); determining cartographical element(s) based on the reference altitude (De Mers: Para. 0031; "FIGS. 2-7 include examples of the types of maps that may be displayed on the display device 116, wherein the pilot switches from one map to another depending on the flight situation. FIGS. 2-4 illustrate examples of a terrain map, a topographical map, and an aviation map, respectively. The terrain map of FIG. 2 includes an aircraft icon 202, the horizon 204, and a hill 206. Each of these items is known as a data point. Although only one zoom level is shown, a larger view of the terrain map (a lower zoom level) could include other data points such as a lake, a river, a mountain, and the like."); generating the field map, said map including a representation for each cartographical element (De Mers: Para. 0031; "FIGS. 2-7 include examples of the types of maps that may be displayed on the display device 116, wherein the pilot switches from one map to another depending on the flight situation. FIGS. 2-4 illustrate examples of a terrain map, a topographical map, and an aviation map, respectively. The terrain map of FIG. 2 includes an aircraft icon 202, the horizon 204, and a hill 206. Each of these items is known as a data point. Although only one zoom level is shown, a larger view of the terrain map (a lower zoom level) could include other data points such as a lake, a river, a mountain, and the like."), wherein, during the acquisition, the manual mode is activated if an interaction by the user with the reference altitude entry interface is detected, and the automatic mode is activated if no interaction with said entry interface is detected (De Mers: Para. 0034; "Upon finding the location of the house, the pilots may then switch back to the aviation map so that they can locate local radio beacons, landing sites, tall obstacles, etc. However, the current zoom level, while useful for a house location, could show no objects at all in the aviation mode (see FIG. 8). Aviation obstacles and beacons can be miles apart, and usually are. The pilot must now manually zoom out until the map displays enough objects for them to get their bearings, for example, FIG. 5, 6, or 7. The method described herein automates that manual process by automatically detecting that no objects will be present and zooming out to a useful level."), the acquisition further includes switching from the manual mode to the automatic mode if a switching condition is met (De Mers: Para. 0034; "Accordingly, it is desirable to provide a method for automatically selecting the degree of zoom when switching from one map to another. Furthermore, other desirable features and characteristics of the present invention will become apparent from the subsequent detailed description and the appended claims, taken in conjunction with the accompanying drawings and this background."), and when the aircraft is in flight, the switching condition is the end of the interaction by the user with the reference altitude entry interface (De Mers: Para. 0034; "Accordingly, it is desirable to provide a method for automatically selecting the degree of zoom when switching from one map to another. Furthermore, other desirable features and characteristics of the present invention will become apparent from the subsequent detailed description and the appended claims, taken in conjunction with the accompanying drawings and this background.").
Regarding claim 6, De Mers remains applied as in claim 1 and goes on to further teach [t]he method according to claim 1, wherein the method further comprises detecting a situation of invalidity of the current altitude of the aircraft, and the generation then further includes generating an invalidity symbol of the current altitude (De Mers: Para. 0028; "For example, the external systems (or subsystems) may include, for example, a terrain avoidance and warning system (TAWS), a traffic and collision avoidance system (TCAS), a runway awareness and advisory system (RAAS), a flight director, and a navigation computer, just to name a few. However, for ease of description and illustration, only an instrument landing system (ILS) receiver 118 and a global position system (GPS) receiver 122 are depicted in FIG. 1.").
Regarding claim 12, De Mers remains applied as in claim 1 and goes on to further teach [t]he method according to claim 1, wherein the determining includes determining first cartographical element(s), and respectively second cartographical element(s), based on the reference altitude, and the generating includes generating a first representation for each first cartographical element and a second representation for each second cartographical element, each second representation being distinct from each first representation (De Mers: Para. 0035; "In accordance with the exemplary embodiment and referring to the flow chart of FIG. 9, a map is selected 902 wherein a particular zoom level displayed is determined by a number of data points beyond a threshold. This applies to when first turning on the display, or when selecting a map when another map is being displayed as shown in FIG. 10, wherein a first map having a plurality of first data points and a plurality of first zoom levels is stored 1002. The number of first data points for each of the first zoom levels is determined 1004. A second map having a plurality of second data points and a plurality of second zoom levels is stored 1006 and the number of second data points for each of the second zoom levels is determined 1008. Having previously selected one of the first zoom levels of the first map, the second map is selected 1010 wherein the particular second zoom level displayed is determined by a number of data points beyond a threshold.").
Regarding claim 15, De Mers remains applied as in claim 12 and goes on to further teach [t]he method according to claim 12, wherein when the first and second cartographical element(s) are each an airspace, each first cartographical element has a range of altitudes including the reference altitude, and each second cartographical element has a range of altitudes not including the reference altitude (De Mers: Para. 0020; The terrain databases 106 include various types of data representative of the terrain over which the aircraft is flying, and the navigation databases 108 include various types of navigation-related data. These navigation-related data include various flight plan related data such as, for example, waypoints, distances between waypoints, headings between waypoints, data related to different airports, navigational aids, obstructions, special use airspace, political boundaries, communication frequencies, and aircraft approach information. It will be appreciated that, although the terrain databases 106 and the navigation databases 108 are, for clarity and convenience, shown as being stored separate from the processor 104, all or portions of either or both of these databases 106, 108 could be loaded into the RAM 103, or integrally formed as part of the processor 104, and/or RAM 103, and/or ROM 105.).
Regarding claim 16, De Mers remains applied as in claim 12 and goes on to further teach [t]he method according to claim 12, wherein when the first and second cartographical element(s) are each an airway, each first cartographical element has a range of altitudes including the reference altitude, and each second cartographical element has a range of altitudes not including the reference altitude (De Mers: Para. 0020; The terrain databases 106 include various types of data representative of the terrain over which the aircraft is flying, and the navigation databases 108 include various types of navigation-related data. These navigation-related data include various flight plan related data such as, for example, waypoints, distances between waypoints, headings between waypoints, data related to different airports, navigational aids, obstructions, special use airspace, political boundaries, communication frequencies, and aircraft approach information. It will be appreciated that, although the terrain databases 106 and the navigation databases 108 are, for clarity and convenience, shown as being stored separate from the processor 104, all or portions of either or both of these databases 106, 108 could be loaded into the RAM 103, or integrally formed as part of the processor 104, and/or RAM 103, and/or ROM 105.).
Regarding claim 17, De Mers remains applied as in claim 1 and goes on to further teach [t]he method according to claim 1, wherein the method further comprises displaying the field map on a display screen (De Mers: Para. 0021; "Some applications may require more than one monitor, for example, a head down display screen, to accomplish the mission. These monitors may include a two dimensional moving map display and a three dimensional perspective display. A moving map display may include a top-down view of the aircraft, the flight plan, and the surrounding environment.").
Regarding claim 18, De Mers remains applied as in claim 17 and goes on to further teach [t]he method according to claim 17, wherein the displaying further includes a display of a position symbol representative of the position of the aircraft (De Mers: Para. 0021; "A moving map display may include a top-down view of the aircraft, the flight plan, and the surrounding environment. Various symbols are utilized to denote navigational cues (e.g., waypoint symbols, line segments interconnecting the waypoint symbols, range rings) and nearby environmental features (e.g., terrain, weather conditions, political boundaries, etc).").
Regarding claim 19, De Mers remains applied as in claim 1 and goes on to further teach [a] non-transitory computer-readable medium including a computer program comprising software instructions which, when executed by a computer, carry out a method according to claim 1 (De Mers: Para. 0025; "The processor 104 may be any one of numerous known general-purpose microprocessors or an application specific processor that operates in response to program instructions. In the depicted embodiment, the processor 104 includes on-board RAM (random access memory) 103, and on-board ROM (read only memory) 105. The program instructions that control the processor 104 may be stored in either or both the RAM 103 and the ROM 105.").
Regarding claim 20, De Mers teaches [a]n electronic management display management device of a field map for an aircraft, the device comprising (De Mers: Para. 0020; "The mapping methods described herein may be applied to a variety of applications, such as automobile, marine, and aviation; however, an aviation environment is described herein as the exemplary embodiment and may include navigation from point to point or approach and landing at an airport. Various types of maps may be used, for example, road maps, terrain maps, aviation maps, and topographical maps"): an acquisition module configured to acquire a reference altitude of the aircraft, using a mode chosen from an automatic mode in which the reference altitude depends on a current altitude of the aircraft and a manual mode in which the reference altitude depends on an altitude value entered by a user via a reference altitude entry interface (De Mers: Para. 0034; "When selecting the aviation map when another type of map is being displayed, e.g., a road map, and if the zoom level of the displayed map is low (high magnification: few data points are illustrated), it is desirable that the zoom level of the selected map have a sufficient zoom level for the pilots to identify the location. A roadmap is more likely to show details when zoomed way in than the other types of map. One possible scenario is for the pilots to zoom in on the road map in order to locate a particular address. The pilots may want to differentiate objects that may be only tens of feet apart. This would be typical of a police helicopter. Upon finding the location of the house, the pilots may then switch back to the aviation map so that they can locate local radio beacons, landing sites, tall obstacles, etc. However, the current zoom level, while useful for a house location, could show no objects at all in the aviation mode (see FIG. 8). Aviation obstacles and beacons can be miles apart, and usually are. The pilot must now manually zoom out until the map displays enough objects for them to get their bearings, for example, FIG. 5, 6, or 7. The method described herein automates that manual process by automatically detecting that no objects will be present and zooming out to a useful level. Therefore, in accordance with the exemplary embodiment, a threshold of a number of data points is identified for each of the types of maps (terrain, topographical, aviation, road). When selecting that particular type of map, the zoom level is displayed that exceeds but is closest to that threshold (within the pilot's cognitive ability)."); a determining module configured to determine one or several cartographical element(s) based on the reference altitude (De Mers: Para. 0031; "FIGS. 2-7 include examples of the types of maps that may be displayed on the display device 116, wherein the pilot switches from one map to another depending on the flight situation. FIGS. 2-4 illustrate examples of a terrain map, a topographical map, and an aviation map, respectively. The terrain map of FIG. 2 includes an aircraft icon 202, the horizon 204, and a hill 206. Each of these items is known as a data point. Although only one zoom level is shown, a larger view of the terrain map (a lower zoom level) could include other data points such as a lake, a river, a mountain, and the like."); a generating module configured to generate the field map, said map including a representation for each cartographical element (De Mers: Para. 0031; "FIGS. 2-7 include examples of the types of maps that may be displayed on the display device 116, wherein the pilot switches from one map to another depending on the flight situation. FIGS. 2-4 illustrate examples of a terrain map, a topographical map, and an aviation map, respectively. The terrain map of FIG. 2 includes an aircraft icon 202, the horizon 204, and a hill 206. Each of these items is known as a data point. Although only one zoom level is shown, a larger view of the terrain map (a lower zoom level) could include other data points such as a lake, a river, a mountain, and the like."), wherein the acquisition module is configured to activate the manual mode if an interaction by the user with the reference altitude entry interface is detected, and to activate the automatic mode if no interaction with said entry interface is detected (De Mers: Para. 0034; "Upon finding the location of the house, the pilots may then switch back to the aviation map so that they can locate local radio beacons, landing sites, tall obstacles, etc. However, the current zoom level, while useful for a house location, could show no objects at all in the aviation mode (see FIG. 8). Aviation obstacles and beacons can be miles apart, and usually are. The pilot must now manually zoom out until the map displays enough objects for them to get their bearings, for example, FIG. 5, 6, or 7. The method described herein automates that manual process by automatically detecting that no objects will be present and zooming out to a useful level."), the acquisition module is further configured to switch from the manual mode to the automatic mode if a switching condition is met (De Mers: Para. 0034; "Accordingly, it is desirable to provide a method for automatically selecting the degree of zoom when switching from one map to another. Furthermore, other desirable features and characteristics of the present invention will become apparent from the subsequent detailed description and the appended claims, taken in conjunction with the accompanying drawings and this background."), and when the aircraft is in flight, the switching condition is the end of the interaction by the user with the reference altitude entry interface (De Mers: Para. 0034; "Accordingly, it is desirable to provide a method for automatically selecting the degree of zoom when switching from one map to another. Furthermore, other desirable features and characteristics of the present invention will become apparent from the subsequent detailed description and the appended claims, taken in conjunction with the accompanying drawings and this background.").
Regarding claim 21, De Mers remains applied as in claim 20 and goes on to further teach [a]n electronic system for displaying a field map for an aircraft, the system comprising a display screen and an electronic management device configured to manage the display of the field map on the display screen, wherein the electronic management device is according to claim 20 (De Mers: Para. 0021; "Some applications may require more than one monitor, for example, a head down display screen, to accomplish the mission. These monitors may include a two dimensional moving map display and a three dimensional perspective display. A moving map display may include a top-down view of the aircraft, the flight plan, and the surrounding environment.").

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over De Mers as applied to claims 1 and 6 above, and further in view of Tofte et al. (US Patent No. 9927809 B1); hereinafter Tofte.
Regarding claim 2, De Mers remains applied as in claim 1, however De Mers is silent to [t]he method according to claim 1, wherein when the aircraft is on the ground, the switching condition is chosen from the group consisting of: the expiration of a time delay triggered at the end of the interaction by the user with the reference altitude entry interface; and an interaction by the user with a switching interface in automatic mode.
In a similar field, Tofte teaches [t]he method according to claim 1, wherein when the aircraft is on the ground, the switching condition is chosen from the group consisting of: the expiration of a time delay triggered at the end of the interaction by the user with the reference altitude entry interface; and an interaction by the user with a switching interface in automatic mode (Tofte: Page 16 col 7 lines 47-54 and page 29 col 33 lines 4-17; "For example, as is further discussed in detail below, portable computing device 106 may receive live video data transmitted from UAV 102 and display this data. However, because a delay may exist between when the video is received, processed, and then displayed, portable computing device 106 may display alternate “intermediate” or “static” images during times when the live video data is temporarily unavailable due to these delays." "However, in some embodiments, it may be desirable for a user to zoom in to the current geographic location of the UAV, which is shown in FIG. 6a as the location of live video window 602. In an embodiment, a user may perform a zooming gesture outside of live video window 602 to cause map image window 601 to update map image window 601 to reflect this change, while performing a zoom gesture within live video window 602 may cause live video window 602 to update to either reflect this change or cause the UAV to change altitude, depending on the current mode of operation. The following examples shown in FIGS. 6A-6C assume that performing a zoom gesture within live video window 602 will cause the UAV to change its altitude, as further discussed below") for the benefit of ensuring that the system operates appropriately depending on the user’s interactions.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the field map display from De Mers with the response to a user’s input, as taught by Tofte, for the benefit of ensuring that the system operates appropriately depending on the user’s interactions.
Regarding claim 3, De Mers remains applied as in claim 1 and goes on to further teach [t]he method according to claim 1, wherein the reference altitude entry interface is associated... with an aircraft symbol indicating a current value of the reference altitude... the altitude scale and the aircraft symbol being intended to be displayed superimposed on the field map (De Mers: Para. 0024; "The user interface 102 is in operable communication with the processor 104 and is configured to receive input from a user 109 (e.g., a pilot) and, in response to the user input, supply command signals to the processor 104. The user interface 102 may be any one, or combination, of various known user interface devices including, but not limited to, a cursor control device (CCD) 107, such as a mouse, a trackball, or joystick, and/or a keyboard, one or more buttons, switches, or knobs. In the depicted embodiment, the user interface 102 includes a CCD 107 and a keyboard 111. The user 109 uses the CCD 107 to, among other things, move a cursor symbol on the display screen (see FIG. 2), and may use the keyboard 111 to, among other things, input textual data.").
De Mers is silent to the use of a sliding altitude scale in the display.
In a similar field, Tofte teaches [t]he method according to claim 1, wherein the reference altitude entry interface is associated with an altitude scale representing a range of reference altitude values, with an aircraft symbol indicating a current value of the reference altitude, the aircraft symbol being movable along the altitude scale, the altitude scale and the aircraft symbol being intended to be displayed superimposed on the field map (Tofte: Page 23 col 21 lines 28-31 and page 29 col 33 lines 4-17; "As shown in FIG. 4A, user interface 400 includes a signal strength indicator 401, a battery indicator 402, a message window 404, a control pad 406, command buttons 408, a display window 410, and a zoom scale bar 412." "However, in some embodiments, it may be desirable for a user to zoom in to the current geographic location of the UAV, which is shown in FIG. 6a as the location of live video window 602. In an embodiment, a user may perform a zooming gesture outside of live video window 602 to cause map image window 601 to update map image window 601 to reflect this change, while performing a zoom gesture within live video window 602 may cause live video window 602 to update to either reflect this change or cause the UAV to change altitude, depending on the current mode of operation. The following examples shown in FIGS. 6A-6C assume that performing a zoom gesture within live video window 602 will cause the UAV to change its altitude, as further discussed below") for the benefit of allowing the map scale to be easily changeable to a desired altitude.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify displays from De Mers with the zoom scale bar, as taught by Tofte, for the benefit of allowing the map scale to be easily changeable to a desired altitude.
Regarding claim 4, De Mers and Tofte remain applied as in claim 3, however De Mers is silent to [t]he method according to claim 3, wherein the reference altitude entry interface includes a member for selecting the aircraft symbol and a member for moving a value tag appearing after a selection of the aircraft symbol.
In a similar field, Tofte teaches [t]he method according to claim 3, wherein the reference altitude entry interface includes a member for selecting the aircraft symbol and a member for moving a value tag appearing after a selection of the aircraft symbol (Tofte: Page 23 col 21 lines 15-31; "The following user interaction with user-interface 400 is described in terms of a user “selecting” various interactive icons, labels, and/or other suitable portions of user-interface 400. This selection may be performed in any suitable manner without departing from the spirit and scope of the disclosure. For example, a user may select any suitable portion of user-interface 400 using an appropriate gesture, such as tapping his finger on the interactive display, using a “pinch-to-zoom” gesture, performing a twisting two finger rotational gesture, etc. To provide another example, a user may select any suitable portion of user-interface 400 by moving a mouse pointer over the respective interactive icon or label and clicking a mouse button. As shown in FIG. 4A, user interface 400 includes a signal strength indicator 401, a battery indicator 402, a message window 404, a control pad 406, command buttons 408, a display window 410, and a zoom scale bar 412.") for the benefit of allowing the user to input a desired zoom level.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the display from De Mers with the interactable icons, as taught by Tofte, for the benefit of allowing the user to input a desired zoom level.
Regarding claim 5, De Mers and Tofte remain applied as in claim 3, however De Mers is silent to [t]he method according to claim 3, wherein the reference altitude entry interface is touch-sensitive.
In a similar field, Tofte teaches [t]he method according to claim 3, wherein the reference altitude entry interface is touch-sensitive (Tofte: Page 20 col 15 lines 32-37; "Display 316 may be implemented as any suitable type of display and may facilitate user interaction with portable computing device 300 in conjunction with user interface 328. For example, display 316 may be implemented as a capacitive touch screen display, a resistive touch screen display, etc. ") for the benefit of reducing the number of required controls and simplifying the user interaction process.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the display from De Mers with the touch-sensitive user interface, as taught by Tofte, for the benefit of reducing the number of required controls and simplifying the user interaction process.
Regarding claim 7, De Mers and Tofte remain applied as in claim 6, however De Mers is silent to [t]he method according to claim 6, wherein the situation of invalidity of the current altitude of the aircraft is an absence of measurement of the current altitude or a disrupted measurement of the current altitude.
In a similar field, Tofte teaches [t]he method according to claim 6, wherein the situation of invalidity of the current altitude of the aircraft is an absence of measurement of the current altitude or a disrupted measurement of the current altitude (Tofte: Page 25 col 25 lines 28-42; "A user may select the abort button to abort a flight, in which case one or more commands may be generated and transmitted to the UAV, causing the UAV to navigate to a new position that may facilitate landing. For example, if a current scan is being performed over a rooftop or a pool and a user sees a potential risk for collision while data is being collected, the abort button may cause the UAV to navigate to a position such that the pool and rooftop are no longer below the UAV, providing the user with the option to land the UAV as desired without collisions. In this way, the abort button may provide a safe but immediate way to land the UAV, which may be particulat useful, for exampe, if the user observes an unsafe condition and the UAV's other automation, collision detection, and/or monitoring systems do not recognize the anomaly.") for the benefit of ensuring there are backup systems where the user can control the vehicle when the automated systems fail to detect an issue.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the warning system from De Mers with the a failsafe against automatic detection of potential risks, as taught by Tofte, for the benefit of ensuring there are backup systems where the user can control the vehicle when the automated systems fail to detect an issue.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over De Mers as applied to claim 1 above, and further in view of Enso et al. (US Patent No. 9243910 B1); hereinafter Enso.
Regarding claim 8, De Mers remains applied as in claim 1, however De Mers is silent to [t]he method according to claim 1, wherein, during the acquisition in the automatic mode, the reference altitude is equal to the current altitude of the aircraft minus a predetermined margin.
In a similar field, Enso teaches [t]he method according to claim 1, wherein, during the acquisition in the automatic mode, the reference altitude is equal to the current altitude of the aircraft minus a predetermined margin (Esno: Page 14 col 4 lines 26-33 and page 15 col 6 lines 57-67; "Data contained in such databases could be provided manually or automatically through an aircraft system capable of receiving and/or providing such manual or automated data. Data contained in such databases could be temporary in nature; for example, data representative of a temporary obstacle in the terrain database could be stored, a temporary runway closure in an airport database, and a temporary flight restriction in an airspace database." "One or more of a plurality of TCDs 214 may be employed in one or more configurations. In one configuration, a manufacturer and/or end-user may decide to employ one TCD 214 comprised of a fixed value. For example, the manufacturer and/or end-user could select a fixed value (e.g., 1,000 feet) for the TCD 214 independent of any other factor(s). As will become evident from the discussion presented below, one or more sections of the predicted ground track may be highlighted if the difference between the altitude of the aircraft and the elevation of the terrain within the section(s) is less than or equal to the fixed value.") for the benefit of displaying visual indications of objects or altitude that are at a predefined altitude away from the vehicle.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the terrain map from De Mers with the terrain clearance distances (TCD), as taught by Enso, for the benefit of displaying visual indications of objects or altitude that are at a predefined altitude away from the vehicle.
Regarding claim 9, De Mers and Ense remain applied as in claim 8, however Enso is silent to [t]he method according to claim 8, wherein the predefined margin is equal to 300 feet within +/- 10%.
Enso does, however, teach [t]he method according to claim 8, wherein the predefined margin is equal to 300 feet… (Esno: Page 16 col 7 lines 46-67 and page 15 col 6 lines 57-67; "As embodied herein, the value of the TCD(s) 214 may depend on a phase of flight and flight attitude. For example, if an aircraft is operating in the enroute phase of flight, one TCD 214 could be 700 feet if operating in level flight attitude and 500 feet if operating in descending flight attitude. In another example, if an aircraft is operating in the terminal phase of flight, one TCD 214 could be 350 feet if operating in level flight attitude and 300 feet operating in descending flight attitude. " "One or more of a plurality of TCDs 214 may be employed in one or more configurations. In one configuration, a manufacturer and/or end-user may decide to employ one TCD 214 comprised of a fixed value. For example, the manufacturer and/or end-user could select a fixed value (e.g., 1,000 feet) for the TCD 214 independent of any other factor(s). As will become evident from the discussion presented below, one or more sections of the predicted ground track may be highlighted if the difference between the altitude of the aircraft and the elevation of the terrain within the section(s) is less than or equal to the fixed value.") for the benefit of allowing the system to display the terrain at a desired altitude automatically.
Therefore, having the TCD margin be between 330 feet to 270 feet would have been rendered predictable to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention.
Regarding claim 10, De Mers and Enso remain applied as in claim 8, and Enso goes on to further teach [t]he method according to claim 8, wherein the predefined margin is configurable in a plant (Esno: Page 14 col 4 lines 26-33 and page 15 col 6 lines 57-67; "Data contained in such databases could be provided manually or automatically through an aircraft system capable of receiving and/or providing such manual or automated data. Data contained in such databases could be temporary in nature; for example, data representative of a temporary obstacle in the terrain database could be stored, a temporary runway closure in an airport database, and a temporary flight restriction in an airspace database." "One or more of a plurality of TCDs 214 may be employed in one or more configurations. In one configuration, a manufacturer and/or end-user may decide to employ one TCD 214 comprised of a fixed value. For example, the manufacturer and/or end-user could select a fixed value (e.g., 1,000 feet) for the TCD 214 independent of any other factor(s). As will become evident from the discussion presented below, one or more sections of the predicted ground track may be highlighted if the difference between the altitude of the aircraft and the elevation of the terrain within the section(s) is less than or equal to the fixed value.").
Claims 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over De Mers as applied to claims 1 and 12 above, and further in view of Bitar et al. (US Pub. No. 20070174005 A1); hereinafter Bitar.
Regarding claim 11, De Mers remains applied as in claim 1, however De Mers is silent to [t]he method according to claim 1, wherein each cartographical element is chosen from the group consisting of: a relief zone, an obstacle, an airspace, an airway and meteorological information.
In a similar field, Bitar teaches [t]he method according to claim 1, wherein each cartographical element is chosen from the group consisting of: a relief zone, an obstacle, an airspace, an airway and meteorological information (Bitar: Para. 0040 and 0052; "The ground proximity warning system TAWS 4 delivers, to the topographic map display device 1, visual alarm and alert maps pinpointing on a map of the region overflown, the threatening reliefs or obstacles on the ground, with a view to displaying them superimposed on the relief map formulated by the topographic map display device 1." "...an instantaneous value calculated with the help of a database of the descent performance of the aircraft allowing for all or some of the following parameters: air speed, extended or retracted configuration of the landing gear and of the flaps, altitude, static and dynamic pressures, static temperature, weight of the aircraft, local wind...") for the benefit of warning the pilot of potential impact.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the map display system from De Mers with the visual alarms about potential collision, as taught by Bitar, for the benefit of warning the pilot of potential impact.
Regarding claim 13, De Mers remains applied as in claim 12, however De Mers is silent to [t]he method according to claim 12, wherein when the first and second cartographical element(s) are each a relief zone, each first cartographical element has a reference height greater than the reference altitude, and each second cartographical element has a reference height less than or equal to the reference altitude.
In a similar field, Bitar teaches [t]he method according to claim 12, wherein when the first and second cartographical element(s) are each a relief zone, each first cartographical element has a reference height greater than the reference altitude, and each second cartographical element has a reference height less than or equal to the reference altitude (Bitar: Para. 0040; "The ground proximity warning system TAWS 4 delivers, to the topographic map display device 1, visual alarm and alert maps pinpointing on a map of the region overflown, the threatening reliefs or obstacles on the ground, with a view to displaying them superimposed on the relief map formulated by the topographic map display device 1.") for the benefit of including reliefs in the map displayed.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the map displayed system from De Mers to include reliefs that potentially pose a risk, as taught by Bitar, for the benefit of including reliefs in the map displayed.
Regarding claim 14, De Mers remains applied as in claim 12, however De Mers is silent to [t]he method according to claim 12, wherein when the first and second cartographical element(s) are each an obstacle, each first cartographical element has a reference height greater than the reference altitude, and each second cartographical element has a reference height less than or equal to the reference altitude.
In a similar field, Bitar teaches [t]he method according to claim 12, wherein when the first and second cartographical element(s) are each an obstacle, each first cartographical element has a reference height greater than the reference altitude, and each second cartographical element has a reference height less than or equal to the reference altitude (Bitar: Para. 0040; "The ground proximity warning system TAWS 4 delivers, to the topographic map display device 1, visual alarm and alert maps pinpointing on a map of the region overflown, the threatening reliefs or obstacles on the ground, with a view to displaying them superimposed on the relief map formulated by the topographic map display device 1.") for the benefit of including potential obstacles in the map displayed.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the map displayed system from De Mers to include potential obstacles that pose a risk, as taught by Bitar, for the benefit of including potential obstacles in the map displayed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Burgin et al. (US Pub. No. 20100082186 A1) discloses an aerial vehicle navigation system that warn the pilot when they are below minimum safe altitude levels via color coded visual map sectors.
Wang; Yifei (US Patent No. 7868785 B1) discloses a map display system that automatically changes the map’s zoom level to fit the altitude of the airplane with manual overrides.
Spencer, V; William F. (US Patent No. 8633835 B1) discloses a navigational display system that warns the pilot if their aerial vehicle is on a collision course with an obstacle.
Parthasarathy; Sudarshan (US Pub. No. 20150260525 A1) discloses a 3D navigation system for aerial vehicles that is operable with a touchscreen.
Markey et al. (US Patent No. 9734722 B1) discloses a map display system that automatically changes the map’s zoom level to fit the altitude of the airplane with manual overrides and also displays visual indicators of points of interest depending on the altitude of the airplane.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron K McCullers whose telephone number is (571)272-3523. The examiner can normally be reached Monday - Friday, Roughly 7:30 AM - 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.M./Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663